NO. 07-11-0469-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                               DECEMBER 9, 2011

                        ______________________________

                                       
                      IN RE RICHARD DAVID JONES, RELATOR

                        ______________________________


                              ORIGINAL PROCEEDING
         ARISING OUT OF PROCEEDINGS BEFORE THE 181[ST] DISTRICT COURT 
         OF RANDALL COUNTY; NO. 20,556-B; HONORABLE JOHN BOARD, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pending before this Court is an application for a writ of mandamus filed by Relator, Richard David Jones, an inmate proceeding pro se and in forma pauperis.  By his application, Relator seeks to compel this Court to order the trial court to rule on his Motion to Vacate or Dissolve Order to Seize Assets for Costs of Court he allegedly filed on October 13, 2011.  Relator names the "Honorable Carley Snider" as Respondent.  We dismiss this proceeding for want of jurisdiction.
	This Court has the authority to issue writs of mandamus necessary to (1) enforce our jurisdiction, (2) against a judge of a district or county court in our district, or (3) against a district judge who is acting as a magistrate at a court of inquiry under chapter 52 of the Texas Code of Criminal Procedure.  See Tex. Gov't Code Ann.  22.221(a) and (b) (West 2004).  Additionally, a writ of mandamus is an order directed personally to the respondent.  In re Roseland Oil & Gas, Inc., 68 S.W.3d 784, 786 (Tex.App.--Eastland 2001, orig. proceeding).  The named Respondent herein, Carley Snider, is the Court Administrator of the 181st District Court of Randall County, not an official over which this Court has authority.  Consequently, this Court has no jurisdiction to consider a request for mandamus relief against Ms. Snider. 
	Accordingly, Relator's application for mandamus relief is denied.

							Patrick A. Pirtle
							      Justice